DETAILED ACTION
Reasons for Allowance

Claims 1-6, and 8-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14, and 18 , the prior art fails to anticipate and/or render obvious either solely or in combination: “wherein the insertion point is set after the inner wall is punctured for insertion of the catheter and represents a puncture point”.
Regarding independent claim 19, the prior art fails to anticipate and/or render obvious either solely or in combination: “set at least one back-flow position in the heart valve, on the valve boundary line, connect the back-flow position to the insertion point to further generate at least one trajectory of the tip of the catheter, generate the navigation graphic such that the navigation graphic further includes the trajectory”.
Claims 2-6, 8-13, 15-17, and 20 depend upon allowable base claims 1, 14 and 20 and are therefore considered to be allowable at least by virtue of their dependence upon allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793